Order, Supreme Court, New York County (Eugene Nardelli, J.), entered on or about April 6, 1993, which, inter alia, granted the receiver’s motion to compel attornment and payment of rent, unanimously affirmed, without costs.
Contrary to appellant tenants’ contention, the "Settlement Agreement” allegedly entered into by the defendant fee owner and the appellant tenants on May 23, 1991, does not appear to have been properly executed by a representative of the fee owner. Moreover, assuming the validity of the agreement, it is not binding upon the receiver (see, Citibank v Nyland [CF8] Ltd., 839 F2d 93, 98 [2d Cir 1988]). Indeed, the receiver was appointed for the benefit of plaintiff and the protection of the mortgaged premises, and his power and authority are determined by the order of appointment (supra). The Finance Administrator of the City of New York is directed to release and pay to the order of John Patrick Marshall, as receiver, *369the monies in the sum of $80,000 deposited by defendants-appellants with the clerk of the Supreme Court, New York County, plus interest, and less lawful fees.
We have considered all other claims and find them to be meritless. Concur—Rosenberger, J. P., Ross, Asch and Rubin, JJ. [As amended by order entered Feb. 15, 1994.]